t c summary opinion united_states tax_court jim stuart brooks petitioner v commissioner of internal revenue respondent docket no 20779-16s filed date jim stuart brooks for himself tammie a geier and j craig young for respondent summary opinion gustafson judge this case was heard pursuant to the provisions of section in effect when the petition was filed pursuant to sec_7463 sec_1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 u s c the code as amended and in effect for the relevant years and all rule references are to the tax_court rules_of_practice and continued the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this case arises from petitioner jim stuart brooks’s request for innocent spouse relief from joint liability under sec_6015 for the years and the internal_revenue_service irs did not grant mr brooks’s request for relief mr brooks filed a petition with the court asking this court to provide relief to him under sec_6015 the parties jointly moved to submit this case for consideration pursuant to rule reflecting their agreement that the relevant facts could be presented without a trial and we granted that motion we hold that mr brooks failed to establish that he is entitled to equitable relief under sec_6015 background at the time mr brooks filed his petition he resided in south carolina his wife mrs brooks the nonrequesting spouse was provided notice of her right to intervene pursuant to rule a and 115_tc_118 continued procedure 2the burden_of_proof is generally on the taxpayer see rule a and the submission of a case under rule does not alter that burden see 95_tc_82 aff’d 943_f2d_22 8th cir but she declined to do so as a result she is not a party to this case sec_6015 rule the record3 establishes the following facts mr brooks’s marriage mr and mrs brooks were married and not separated when they filed their and joint income_tax returns and when mr brooks filed the petition in this case mr brooks has not alleged any abusive illegal fraudulent coercive or deceitful behavior by mrs brooks mr and mrs brooks’s finances during and mr brooks worked for mortgage companies in mr brooks earned dollar_figure and mrs brooks earned dollar_figure for a total income of dollar_figure in mr brooks earned dollar_figure and mrs brooks earned dollar_figure for a total income of dollar_figure that is mr brooks earned about of their joint 3the parties agree that the record consists of the facts alleged in the commissioner’s motion for summary_judgment filed on date petitioner’s response and cross-motion for summary_judgment filed on date the commissioner’s reply filed on date petitioner’s reply filed date this court’s order dated date to the extent that the parties agreed that its factual recitation accurately summarizes the undisputed facts with the exception that petitioner’s nonrequesting spouse earned_income from additional sources and not only from social_security_benefits and the commissioner’s motion to which petitioner consents to submit the case pursuant to rule filed on date which contains the parties’ stipulations as to the amounts of income earned by petitioner and his nonrequesting spouse during the years at issue income and mrs brooks earned about mr and mrs brooks filed joint tax returns for and the brookses’ income declined significantly after while mr brooks did not offer into evidence any records or financial information except for proof of mrs brooks’s social_security_benefits and rounded unsubstantiated amounts of income and expenses there is no evidence of lavish spending by mr and mrs brooks mr brooks’s health mr brooks has two serious medical conditions one of which affects his vision we find credible his claims that this condition does not disable him but detracts from his quality of life movement and employment opportunities involving reading the brookses’ and tax_liabilities on date the brookses filed their return for their tax_year and did not pay the tax owed or the additions to tax under sec_6651 which at that time totaled less than dollar_figure however the irs eventually determined that on date the period of limitations for the collection of mr brooks’s unpaid federal_income_tax liability had expired and the irs wrote off as uncollectible the then-remaining unpaid balance of dollar_figure for their tax_year mr and mrs brooks timely filed a six-month extension request and made a dollar_figure payment on date on date they filed their return and were thereafter assessed tax of dollar_figure mr brooks described his income as a bumper absolutely un-expected good year and as the year that really produced my tax problems mr brooks stated that when the return was filed he knew that the balance of the tax_liability would not be paid because he did not have any money less than three months later on date mr and mrs brooks entered into an installment_agreement with the irs for their tax_liability the irs’s form_4340 certificate of assessments payments and other specified matters shows that after entering into the installment_agreement mr brooks made only one dollar_figure payment that was applied to the liability in view of that fact combined with mr brooks’s admission that he did not have the money to pay the tax when due and with the fact that his income significantly declined after we find that mr brooks probably knew at the time he entered into the installment_agreement that he was unable to make the payments called for by the agreement the irs terminated the installment_agreement on date subsequent returns mr brooks and his nonrequesting spouse have been in compliance with their tax filing obligations for all of the taxable years following mrs brooks’s bankruptcy proceeding mrs brooks filed a petition in the u s bankruptcy court for the district of south carolina mr brooks did not do so in mrs brooks’s federal_income_tax liabilities for and were discharged by order of the bankruptcy court as a result of mrs brooks’s bankruptcy discharge the irs created separate_accounts for mr brooks and mrs brooks collections and requests for relief on date the irs applied an overpayment credit of dollar_figure from the brookses’ tax_year in partial satisfaction of their liability on date and the irs applied additional overpayment credits of dollar_figure and dollar_figure from their and tax years in partial satisfaction of mr brooks’s liability 4it appears that some of the payments were made outside of the lookback period of sec_6511 discussed below in part ii c so mr brooks would not be entitled to a refund for those payments we are unsure of the dates of the payments made when the irs credited overpayments from other periods because the dates reflected on the irs’s records reported on a form_4340 may be deemed dates or effective dates that differ from the actual dates on which the irs continued in mr brooks submitted an offer-in-compromise proposing to pay dollar_figure which he claims was the sum of his and tax_liabilities without penalties and interest mr brooks claims that he made that offer with the intention of paying it with an inheritance he had received after his father’s death basically paying over one half of the tax interest and penalties due the irs rejected that offer-in-compromise by a letter dated date that explained inter alia that it rejected his offer because it was less than his reasonable collection potential and that on the basis of financial information mr brooks had submitted the irs determined that he could pay the amount due in full since the irs rejected his offer-in-compromise in date he has used a portion of the inheritance to pay living_expenses as his income continued to decline mr brooks appealed the irs’s rejection of his offer-in-compromise and requested relief from joint_and_several_liability in the event that appeal was denied the irs’s appeals_office responded with a letter dated date which sustained the irs’s denial of mr brooks’s offer-in-compromise but did not address his request for relief from joint_and_several_liability continued performed the accounting entries to apply the overpayment credits however for the purposes of our discussion this distinction is unnecessary since we hold on other grounds that mr brooks is not entitled to a refund tax_court petition on date mr brooks filed a petition with this court disputing according to the face of the petition a notice_of_determination concerning his request for relief from joint_and_several_liability for and and asking that this court reduce his liabilities by half because of his wife’s bankruptcy discharge at the time mr brooks filed his petition with this court the irs had designated his account balance of dollar_figure currently not collectable on date the commissioner filed a motion to dismiss for lack of jurisdiction by order dated date we found that the court had jurisdiction under sec_6015 the issue for decision is whether mr brooks is entitled to equitable relief under sec_6015 i standard and scope of review discussion congress provided this court express authority to review the irs’s denial of equitable relief under sec_6015 granting jurisdiction to determine the appropriate relief available to the individual under this section sec_6015 when determining whether a taxpayer is entitled to relief under sec_6015 our scope of review is de novo and we may consider evidence introduced by the parties that was not included in the administrative record 130_tc_115 for all claims under sec_6015 including claims for equitable relief under sec_6015 we do not review the irs’s determination for abuse_of_discretion but instead employ a de novo standard of review 132_tc_203 except as otherwise provided in sec_6015 the taxpayer bears the burden_of_proof see sec_6015 rule a 119_tc_306 aff’d 101_fedappx_34 6th cir ii joint_and_several_liability and sec_6015 relief a general principles sec_6013 provides that if a joint_return is filed the tax is computed on the taxpayers’ aggregate income and liability for the resulting tax is joint_and_several see also sec_1_6013-4 income_tax regs that is each spouse is responsible for the entire joint tax_liability sec_6015 provides for relief from joint liability for spouses who meet the conditions of subsection b and for divorced and separated persons under subsection c and it provides equitable relief in subsection f when the relief provided in subsections b and c is not available mr brooks and the commissioner agree that he is not entitled to relief under sec_6015 or c accordingly mr brooks requests relief under sec_6015 and we analyze his eligibility under subsection f subsection f of sec_6015 provides as follows sec_6015 equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability thus a taxpayer may be relieved from joint_and_several_liability under sec_6015 if taking into account all the facts and circumstances it is inequitable to hold the taxpayer liable b equitable relief under revproc_2013_34 in accord with the statutory provision that sec_6015 relief is to be granted u nder procedures prescribed by the secretary the irs has issued regulations that guide irs employees in determining whether a requesting spouse is entitled to relief from joint_and_several_liability see sec_1_6015-4 income_tax regs incorporating revproc_2000_15 2000_1_cb_447 superseded and modified by revproc_2003_61 2003_2_cb_296 superseded and modified by revproc_2013_34 i r b revproc_2013_34 sets forth in three sections the factors the irs uses to determine whether a taxpayer is entitled to equitable relief id sec_1 i r b pincite the court consults those same factors when reviewing the irs’s denial of relief but is not confined to them see 120_tc_137 section dollar_figure of revproc_2013_34 provides seven threshold conditions that the taxpayer must satisfy to be eligible for relief under sec_6015 if the taxpayer qualifies under sec_4 then the taxpayer may be afforded equitable relief under section dollar_figure or section dollar_figure sets forth conditions under which the irs determines whether the taxpayer is entitled to a streamlined determination if the taxpayer satisfies the threshold conditions of section dollar_figure but does not qualify under section dollar_figure for a streamlined determination then the requesting spouse can still be considered for relief under the equitable factors of sec_4 we evaluate mr brooks’s claim as to in the light of these conditions and factors in part iii b below c sec_6015 refund relief when a taxpayer seeks innocent spouse relief under sec_6015 the relief comes in the form of being excused from joint_and_several_liability for the joint tax due where the irs has already collected the tax or collected some amount of the total_tax liability the taxpayer may request a refund under sec_6015 see 138_tc_1 sec_6015 allows this court to determine whether a taxpayer is eligible for a credit or refund claim_for_refund sec_7422 provides no suit or proceeding shall be maintained in any court for the recovery_of any internal revenue tax until a claim_for_refund_or_credit has been duly filed with the secretary according to the provisions of law in that regard and the regulations of the secretary established in pursuance thereof emphasis added thus the general_rule is that a taxpayer must file an administrative claim before he can sue for a refund however sec_6015 provides that credits or refunds shall be allowed or made to an innocent spouse to the extent attributable to the application of sec_6015 notwithstanding any other law or rule_of law other than sec_6511 sec_6512 sec_7121 or sec_7122 emphasis added thus for a taxpayer litigating an innocent spouse claim the notwithstanding provision of sec_6015 may excuse him from some procedural requirements in the code but the other than provision makes clear that sec_6511 will continue to operate sec_6511 requires that a claim for credit of a tax overpayment shall be filed by the taxpayer within years from the time the return was filed or years from the time the tax was paid and then limits the amount of credit or refund to payments made within two look back periods sec_6511 and b emphasis added consequently the sec_6015 parenthetical reference to sec_6511 preserves in the instance of the innocent spouse request the requirement that a taxpayer must file an administrative claim_for_refund mr brooks did not file a formal claim for refund--neither on form_1040 u s individual_income_tax_return nor on form 1040x amended u s individual_income_tax_return see sec_301_6402-3 and proced admin regs see also dixon v united_states cl_ct nor on the form promulgated by the irs for requesting relief under sec_6015 form_8857 request for innocent spouse relief see sec_5in part vii of the form tell us if you would like a refund line reads by checking this box and signing this form you are indicating that you would continued a income_tax regs however where the commissioner has waived the formalities of the regulations see 314_us_186 the requirement of an administrative claim may be satisfied by an informal claim as we explained in palomares v commissioner t c memo at rev’d on other grounds 691_fedappx_858 9th cir the failure to use the correct form does not automatically preclude a taxpayer’s claim from meeting the requirements of an ‘informal claim’ for refund based on relief from joint_and_several_liability if it provides the commissioner with the salient information about the taxpayer’s claim the regulation authorizing form_8857 explicitly contemplates a taxpayer’s filing for innocent spouse relief using documents other than form_8857 sec_1_6015-5 income_tax regs a requesting spouse must file form_8857 ‘request for innocent spouse relief’ or other specified form or submit a written_statement containing the same information required on form emphasis added the relevant inquiry for discerning the adequacy of an continued like a refund if you qualify for relief and if you already paid the tax see instructions the instructions for line specify you must indicate that you want a refund of any payments you made in order for the irs to consider whether you are entitled to it payments include refunds from another tax_year applied to this tax_liability informal claim is whether under all the facts and circumstances petitioner gave sufficient notice of the basis for his refund claim to respondent so that respondent could investigate the claim and make a determination on the merits palomares v commissioner at quoting jackson v commissioner tcmemo_2002_ slip op pincite we held in a case where the taxpayer requested tax refunds with interest for each of the relevant years in a letter she attached to the form that a request for relief under sec_6015 encompasses a request for refund of tax to the extent permitted under sec_6015 see washington v commissioner t c pincite existence of overpayment before any taxpayer can be allowed a refund or credit--here a refund arising from overpayment credits applied to mr brooks’s tax year--there must be a determination that the taxpayer has made an overpayment 126_tc_47 thornton j concurring aff’d 533_f3d_1136 9th cir a taxpayer makes an overpayment if he remits funds to the secretary in excess of the tax for which he is liable 332_us_524 defining an overpayment as any payment in excess of that which is properly due see also minihan v commissioner t c pincite to prove that he has made an overpayment the requesting spouse must establish that he and not the nonrequesting spouse provided the funds for the overpayment minihan v commissioner t c pincite citing rosenthal v commissioner t c memo revproc_2013_34 sec_4 i r b pincite in part iii a below we briefly evaluate mr brooks’s claim of a refund for in light of these principles iii analysis of mr brooks’s request for relief a analysis of mr brooks’s refund claim for we conclude that mr brooks’s sec_6015 claim_for_refund cannot prevail it seems doubtful whether our holding in 120_tc_137 could support a holding of an adequate informal claim in a case like this one where the taxpayer’s letter does not include the word refund nor mention any overpayment_of_tax however even assuming that he did adequately claim a refund mr brooks did not establish that he and not mrs brooks provided the funds that were the source of the overpayments emanating from and that were applied to the tax_year see ordlock v 6see 439_f3d_1009 9th cir vacating 122_tc_32 and rev’g 118_tc_494 where the court_of_appeals for the ninth circuit distinguished 120_tc_137 --and found no adequate informal claim--because ewing’s statement attached to her form_8857 merely stated that her tax_liability was zero by contrast the taxpayer in washington specifically requested tax refunds with interest for each of the tax years in question commissioner t c pincite thornton j concurring the record shows that the amounts that constituted any arguable overpayment for were overpayment credits from other years that the irs applied to but the record is silent as to which spouse made the payments that resulted in those overpayments mr brooks had the burden to prove that he had made those payments and he did not carry that burden we therefore need not consider his refund claim further and we focus the remaining analysis on his request for relief from joint_and_several_liability for his tax_year b analysis of mr brooks’s equitable contentions as to sec_4 threshold conditions as we summarily stated above a taxpayer must satisfy seven threshold conditions before the irs will consider a request for equitable relief see revproc_2013_34 sec_4 those conditions are the requesting spouse filed a joint_return for the taxable_year for which relief is sought relief is not available to the requesting spouse under sec_6015 or c the claim for relief is timely filed no assets were transferred between the spouses as part of a fraudulent scheme the nonrequesting spouse did not transfer disqualified assets to the requesting spouse the requesting spouse did not knowingly participate in the filing of a fraudulent joint_return and absent certain enumerated exceptions the tax_liability from which the requesting spouse seeks relief is attributable to an item of the nonrequesting spouse’s income id the commissioner admits that mr brooks satisfies the first six threshold conditions the commissioner originally denied that the liability from which mr brooks seeks relief is attributable to income earned by mrs brooks but in view of the stipulation that mrs brooks earned of the joint income now agrees that a portion of the liability is attributable to her as to the portion of the liability attributable to the of the joint income that was earned by mr brooks himself we see no equitable argument in favor of relieving him from joint liability he would have been liable for the tax on that portion of the income if he had not filed a joint_return his liability for that tax was not dependent on sec_6013 and he is not eligible for relief under sec_6015 we therefore consider further only the possibility of mr brooks’s being relieved from joint liability for the portion of the tax attributable to mrs brooks’s income--ie of the total income for purposes of this opinion it will suffice to make the approximation7 that the tax attributable to mrs brooks’s income is of the total tax--ie dollar_figure dollar_figure thus we assume that for approximately dollar_figure of the joint liability mr brooks satisfies all seven of the irs’s threshold conditions and we continue with the analysis sec_4 streamlined determination section dollar_figure of revproc_2013_34 sets forth the conditions under which the irs will make streamlined equitable relief determinations both parties agree this section does not apply so analysis of this section is unnecessary sec_4 equitable relief where as here a requesting spouse satisfies the threshold conditions of revproc_2013_34 sec_4 but fails to qualify for streamlined relief the irs may still grant equitable relief if taking into account all the facts and 7in 136_tc_432 the irs’s computation made a pro_rata allocation of the reported liability based on married-filing-jointly status whereas the court instead severed relief into shares by computing the taxpayer’s liability for tax on her own earnings on the basis of married-filing-separately status the record in this case lacks sufficient detail to enable us to calculate precisely mr brooks’s individual liability in that manner since neither party produced evidence of the return in question however since for the reasons explained below we conclude that mr brooks is not entitled to relief even as to the tax attributable to mrs brooks’s income we need not come to a precise calculation of the tax attributable to mrs brooks’s income circumstances it would be inequitable to hold the requesting spouse liable for the underpayment see revproc_2013_34 sec_4 sec_4 provides the following nonexclusive factors the commissioner takes into account when determining whether to grant equitable relief a marital status b economic hardship c knowledge or reason to know d nonrequesting spouse’s legal_obligation e significant benefit f compliance with federal tax laws and g mental or physical health we consider these factors and any other relevant facts and circumstances in determining whether the taxpayer is entitled to innocent spouse relief no single factor is determinative and all factors are to be considered and weighted appropriately olson v commissioner tcmemo_2009_294 slip op pincite citing haigh v commissioner t c memo a marital status mr and mrs brooks were married and were not separated when mr brooks requested innocent spouse relief and when he filed the petition in this case this factor is neutral revproc_2013_34 sec_4 a b economic hardship generally economic hardship exists if collection of the tax_liability will cause the taxpayer to be unable to pay reasonable basic living_expenses and the irs evaluates income assets and liabilities age ability to earn responsibility for dependents the amounts reasonably necessary for basic living_expenses the allowable living_expenses for his geographic area and other factors butner v commissioner tcmemo_2007_136 slip op pincite ndollar_figure sec_301_6343-1 proced admin regs incorporated into revproc_2013_34 by revproc_2013_34 sec_4 b i r b pincite mr brooks had the burden to prove that the expenses qualify as basic living_expenses and that they are reasonable see monsour v commissioner tcmemo_2004_190 section dollar_figure of the revenue_procedure also instructs irs agents to compare the requesting spouse’s income to federal poverty guidelines and also consider his assets in determining whether the requesting spouse would suffer economic hardship if relief were not granted revproc_2013_34 sec_4 b i r b pincite the commissioner acknowledges that mr brooks is an elderly man with diminished earning capacity while mr brooks argues that this factor favors relief he failed to introduce sufficient evidence of his alleged income and expenses to substantiate his claims of economic hardship mr brooks has the burden_of_proof and on this record his unsubstantiated rounded estimates of categorical descriptions of assets income and expenses do not prove that he will suffer economic hardship if relief is not granted therefore this factor is neutral c knowledge or reason to know in the case of an income_tax_liability that was properly reported but not paid consideration is given to whether as of the date the return was filed the requesting spouse knew or had reason to know that the nonrequesting spouse would not or could not pay the tax_liability at that time or within a reasonable period of time after the filing of the return revproc_2013_34 sec_4 c ii and iii i r b pincite mr brooks knew about the income reported on the return he signed and he admits he knew the resulting tax_liability would not be paid since he did not have the money to make the payment an exception exists in underpayment cases a reasonable expectation of payment will be presumed if the spouses submitted a request for an installment_agreement to pay the tax reported as due on the return to benefit from the presumption the request for an installment_agreement must be filed by the later of days after the due_date for payment of the tax or days after the return was filed and it must not be unreasonable for the requesting spouse to believe that the nonrequesting spouse will be able to make the payments contemplated in the requested installment_agreement id sec_4 c ii the record reflects that mr brooks entered into an installment_agreement on date within the 90-day post-filing deadline however we have found that mr brooks knew at the time he requested the installment_agreement that he and his wife would be unable to make the required_payments and that he had a high degree of involvement in the activities that generated their income_tax_liability see id sec_4 c ii and iii therefore this factor weighs against granting relief d nonrequesting spouse’s legal_obligation revproc_2013_34 states this factor will weigh against relief if the requesting spouse has the sole legal_obligation the fact that the nonrequesting spouse has been relieved of liability for the taxes at issue as a result of a discharge_in_bankruptcy is disregarded in determining whether the requesting spouse has the sole legal_obligation this factor will be neutral if the spouses are not separated or divorced revproc_2013_34 sec_4 d i r b pincite accordingly we disregard the discharge of mrs brooks’s liability in bankruptcy and mr brooks’s continuous marriage to mrs brooks results in our finding that the factor of legal_obligation is neutral e significant benefit under the significant benefit factor we examine whether the requesting spouse directly or indirectly significantly benefited from the unpaid income_tax_liability or understatement id sec_4 e i r b pincite citing sec_1_6015-2 income_tax regs revproc_2013_34 sec_4 e describes a significant benefit as-- any benefit in excess of normal support for example if the requesting spouse enjoyed the benefits of a lavish lifestyle such as owning luxury assets and taking expensive vacations this factor will weigh against relief if the amount of unpaid tax or understatement was small such that neither spouse received a significant benefit then this factor is neutral whether the amount of unpaid tax or understatement is small such that neither spouse received a significant benefit will vary depending on the facts and circumstances of each case the parties agree that mr brooks did not receive a significant benefit from the unpaid tax_liability nor is there any indication of lavish spending accordingly this factor favors relief f compliance with income_tax laws this factor considers whether the requesting spouse has made a good-faith effort to comply with the income_tax laws in years following the year for which relief is requested if the requesting spouse remains married is tax compliant and still files joint returns with the nonrequesting spouse then this factor is neutral however if the requesting spouse remains married and is tax compliant but files 8when considering this factor this court has declined to follow revproc_2013_34 sec_4 e 2013_43_irb_397 which prescribes finding this factor as neutral in instances when there is no significant benefit see eg boyle v commissioner tcmemo_2016_87 at a separate_return from the nonrequesting spouse then this factor weighs in favor of relief see id sec_4 f ii and iii i r b pincite both parties agree that mr brooks and his wife are in tax compliance for subsequent years mr brooks argues that this factor weighs in favor of relief but he failed to provide evidence that or even to explicitly state that he has filed tax returns separately from his wife accordingly we find that this factor is neutral g mental or physical health this factor will weigh in favor of relief if the requesting spouse was in poor mental or physical health at the time the return or returns for which the request for relief relates were filed or at the time the requesting spouse requested relief revproc_2013_34 sec_4 g i r b pincite or at the time of the trial 136_tc_432 or when as here the case is submitted to the court under rule mr brooks provided documentation showing that he has been diagnosed with two serious medical conditions at least one of those illnesses while not disabling affects his ability to earn a living therefore this factor weighs in favor of granting relief h additional facts and circumstances as was noted above the court considers the factors provided by revproc_2013_34 supra as guidelines but is not confined to them and we note the following additional facts first mr brooks describes as a bumper absolutely un-expected good year with respect to income and acknowledges that is the year that really produced my tax problems implicit in these statements is the fact that mr brooks failed to set_aside money from these unusually good earnings to pay the tax_liability associated with their bumper year second he also admits that he inherited money that he could have used to pay a significant portion of his tax_liability but that he chose not to after the irs rejected his offer-in-compromise third if a very large liability is at issue it may be more likely that imposing the crushing burden on an innocent spouse is inequitable but the relatively small amount of mrs brooks’s portion of the liability approximately dollar_figure does not cry out for relief in the same way these facts weigh against granting relief we considered other arguments that mr brooks advanced--such as governmental abuse of a procedural remedy and collusive acts of government that deprive a taxpayer of a substantive legal right --but they do not affect our determination whether a taxpayer is entitled to equitable relief under sec_6015 weighing the factors four factors favor retained liability mr brooks lacked a reasonable expectation that the liability would be paid when he signed the return and when he later entered into the installment_agreement he failed to prepay or set_aside tax money during a bumper year he chose to live off his inheritance rather than paying the liability and mrs brooks’s approximate share of the liability is relatively small four factors are neutral marital status economic hardship legal_obligation and subsequent tax compliance only two factors weigh in favor of granting relief--mr brooks’s physical health and the lack of significant benefit after considering and weighing all the factors we hold that mr brooks is not entitled to sec_6015 equitable relief from joint_and_several federal_income_tax liability for the tax_year to reflect the foregoing decision will be entered for respondent
